Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
                                                          Dec 18 2014, 8:52 am
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                            GREGORY F. ZOELLER
Wieneke Law Office, LLC                          Attorney General of Indiana
Plainfield, Indiana

                                                 RICHARD C. WEBSTER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MICHAEL VICARS-GOINGS,                           )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )    No. 84A04-1405-CR-242
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                     APPEAL FROM THE VIGO SUPERIOR COURT
                           The Honorable David R. Bolk, Judge
         Cause No. 84D03-0808-FD-2550, 0803-FD-796, 0806-FD-2050, 0802-FD-578


                                      December 18, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Michael Vicars-Goings appeals the sentence imposed upon the revocation of his

probation. We affirm.

                                          Issue

      Vicars-Goings raises one issue, which we restate as whether the trial court

properly ordered him to serve the remainder of his sentence in the Department of

Correction (“DOC”).

                                          Facts

      In 2009, Vicars-Goings pled guilty to several charges filed under different cause

numbers including two counts of Class D felony receiving stolen property, Class D

felony possession of methamphetamine, Class D felony possession of a controlled

substance, and two counts of Class D felony operating a vehicle as an habitual traffic

violator. For one of the receiving stolen property charges, Vicars-Goings was sentenced

to two years executed. For the possession charges, Vicars-Goings was sentenced to two

years, with eighteen months executed and six months suspended, and these sentences

were ordered to run concurrently. For the three remaining charges, Vicars-Goings was

sentenced to two years, with eighteen months executed and six months suspended. Other

than the possession charges, the sentences were ordered to be served consecutively for a

total sentence of ten years, with eight years executed and two years suspended.

      At some point, Vicars-Goings began serving his suspended sentence on probation.

In August 2012, December 2012, and January 2013, Vicars-Goings had positive drug

screens for methamphetamine. In February 2013, the State filed a petition to revoke his

                                            2
probation. In the meantime, he was sent to a residential treatment facility, but he left

before completing the program.

       Twice in May 2013 and once in June 2013, Vicars-Goings tested positive for

methamphetamine, and the State filed another petition to revoke his probation. In July

2013, Vicars-Goings was ordered to be evaluated for placement in a sober living

program. He completed the program, but it was deemed unsuccessful because he owed

money. Thereafter, he failed to successfully complete another program and missed three

appointments with his counselor in December 2013.

       In May 2014, a probation revocation hearing was held, and the trial court revoked

Vicars-Goings’s probation. The trial court ordered him to serve the remainder of his

suspended sentence in the DOC. He now appeals.

                                        Analysis

       Vicars-Goings argues that the trial court abused its discretion when it ordered him

to serve the remainder of his suspended sentence in the DOC as opposed to an alternative

program where he could address his addiction and mental health issues.           Upon the

revocation of probation, the trial court may: (1) continue the person on probation, with or

without modifying or enlarging the conditions; (2) extend the person’s probationary

period for not more than one year beyond the original probationary period; and (3) order

execution of all or part of the sentence that was suspended at the time of initial

sentencing. Ind. Code § 35-38-2-3(g). A trial court’s sentencing decisions for probation

violations are reviewable for an abuse of discretion. Prewitt v. State, 878 N.E.2d 184,

188 (Ind. 2007).

                                            3
       Vicars-Goings argues that he was an addict and suffered mental health issues,

which were exacerbated by his inability to afford medication.        Although there was

evidence that he suffered mental health issues and could not afford medication, as the

trial court recognized, he was given the opportunity to help himself during the previous

eighteen months of his probation but was not successful. Because Vicars-Goings was

repeatedly allowed to participate in drug treatment programs before his probation was

actually revoked, we cannot conclude that the trial court abused its discretion in ordering

him to serve the remainder of his sentence in the DOC.

                                       Conclusion

       Vicars-Goings has not shown that the trial court abused its discretion in ordering

him to serve the remainder of his sentence in the DOC. We affirm.

       Affirmed.

MAY, J., and PYLE, J., concur.




                                            4